Citation Nr: 0906455	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-12 410 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 1988.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
which denied entitlement to service connection for hepatitis 
C.

In January 2006, the Veteran testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge. 
The Board remanded this appeal to the RO (via the Appeals 
Management Center (AMC)) for additional development and 
consideration in February 2007, and the case has since been 
returned for further review.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated by any incident 
of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 105, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.301(d), 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated between February and August 2007. The 
February 2005 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, a March 2006 supplemental 
letter provided notice concerning both the disability rating 
and effective date elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
Here, the VCAA notice letters provided to the Veteran were 
dated subsequent to issuance of the April 2004 RO rating 
decision on appeal. However, the Veteran has had an 
opportunity to respond to the most recent correspondence 
dated in August 2007 in advance of the October 2008 
Supplemental SOC (SSOC) readjudicating his claim. During this 
time period the RO completed an inquiry to the National 
Personnel Records Center (NPRC) and other sources for 
information on the Veteran's duty assignment, and obtained a 
detailed VA medical opinion on the etiology of the claimed 
disorder. There is no indication of any further available 
evidence or information that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of this claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, service treatment records, and service 
personnel records. The Veteran has undergone VA examinations. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002). The RO has also 
contacted the Department of the Army and the National 
Archives and Records Administration to obtain generalized 
information on the occupational duties of a medic during the 
time period of the Veteran's service, in compliance with the 
Board's remand directions. While occupational descriptions 
have not been obtained from these specific sources, there is 
other reliable information of record addressing the Veteran's 
occupational designation, and the service personnel file also 
provides extensive information.  

In support of his claim, the Veteran provided several 
personal statements and lay statements from other 
individuals. He has testified during a January 2006 Travel 
Board hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.


Analysis of the Claim

The Veteran contends that he developed hepatitis C as the 
result of exposure to blood incidental to occupational duties 
during active, peacetime service as a medic. He argues that 
he was frequently stuck with intravenous needles, and that 
such exposure was a known risk factor for the development of 
the disorder. He further argues that although he has conceded 
intranasal cocaine use, such drug abuse occurred, at the most 
12 times. Of record are competent medical opinions both for 
and against a finding of service connection. 



Thus, among other evidence, the Board is presented with 
competent medical opinion linking a series of admitted 
instances of risk factors (i.e., intranasal cocaine use) and 
theoretical exposure to other risk factors (i.e., needle 
punctures to the skin, which in turn presumably carried or 
caused Hepatitis C infection). In view of these factors, the 
medical opinion evidence as well as the incredibility of the 
Veteran's accounts in several aspects of his subjective 
reports, the Board is denying the claim.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).

The Veterans Benefits Administration (VBA) has issued Fast 
Letter 04-13 (June 29, 2004) which noted that hepatitis C is 
spread primarily by contact with blood and blood products, 
with the highest prevalence of hepatitis C infection among 
those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients 
of blood transfusions before screening of the blood supply 
began in 1992, and hemophiliacs treated with clotting factor 
before 1987). In Fast Letter 04-13 it was further indicated 
that "occupational exposure to HCV [hepatitis C virus] may 
occur in the health care setting through accidental needle 
sticks. A veteran may have been exposed to HCV during the 
course of his or her duties as a military corpsman, a medical 
worker, or as a consequence of being a combat veteran." The 
Fast Letter indicated that the large majority of hepatitis C 
infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use, and provided further that 
despite the lack of scientific evidence as to HCV 
transmission by airgun vaccine injectors this was at least 
biologically plausible.
Generally, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant. See 38 U.S.C.A. § 105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.301(d) (2008). See also VAOPGCPREC 
7-99, 64 Fed. Reg. 52,375 (June 9, 1999). The United States 
Court of Appeals for the Federal Circuit, however, held in 
Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001), that 
there is a limited exception to this doctrine when there is 
"clear medical evidence" establishing that a claimed 
condition involving alcohol or drug abuse was acquired 
secondary to a service-connected disability, itself not due 
to willful misconduct.

Service treatment history is absent indication of symptoms, 
findings or a suspected diagnosis of hepatitis. As to whether 
there is documentation of any precipitating injury or event 
during which the Veteran had exposure to blood as a possible 
source of hepatitis C, this is absent from mention in service 
records. Records show that the Veteran elected not to undergo 
a medical examination for purpose of separation.

The Veteran's Form DD 214 (Report of Separation from Service) 
indicates an occupational designation of "91A, Medical 
Specialist" and his receipt of the Army Expert Field Medical 
Badge. His personnel file further indicates that he completed 
a training course as an Emergency Medical Technician from 
August to September 1987 at Fort Bragg, North Carolina. 
A list of duty assignments provides that he was a Medical 
Specialist between July 1985 and his separation in February 
1988. Following separation in September 1989 he entered the 
Army Ready Reserve as an ambulance aide/driver. 

The records of VA inpatient treatment at a residential 
facility for substance abuse indicate on an August 2003 
consultation the Veteran had laboratory test results 
consistent with a positive hepatitis C antibody. An addiction 
counseling and treatment record that month reflects that the 
Veteran reported the substance abuse history of: alcohol to 
the point of intoxication, over a 20 year history; cannabis 
over 20 years; hallucinogens for three years; and a period of 
intranasal cocaine use of less than a year. The assessment 
was alcohol dependence, continuous; marijuana dependence, 
continuous; unemployment; substance induced mood disorder, 
rule out bipolar disorder; nicotine dependence, continuous; 
and polysubstance abuse, in remission. An October 2003 
consultation indicated that based on review of symptoms 
hepatitis C was asymptomatic with the exception of some 
morning fatigue. 

In February 2004 correspondence, the Veteran stated that as a 
medic with the 82nd Airborne Division at Fort Bragg, North 
Carolina he constantly came into contact with blood from 
cuts, lacerations, blisters, and broken bones of individuals 
whom he had treated. According to the Veteran, he did not 
wear medical gloves when treating wounded individuals, nor 
was this required under the applicable treatment procedures. 
He stated that he accidentally stuck himself with needles 
often while providing medical care within a moving vehicle. 
He described similar instances of blood exposure while 
serving in the emergency room and with an ambulance service 
at the Womack Army Hospital at Fort Bragg, where he indicated 
that again gloves were not mandatory and he came into direct 
contact with the blood of those he treated. 

Contrary to the reports he provided to in-patient treatment 
providers as noted above, the Veteran denied intranasal 
cocaine use. To the extent that he denied such drug abuse in 
February 2004, which he previously admitted to and now 
concedes, the Veteran was plainly untruthful in an attempt to 
gain compensation. He also denied other common risk factors 
for hepatitis C of intravenous drug use, intranasal cocaine 
use, high risk sexual activity, hemodialysis, blood 
transfusion, and body piercings or tattoos.

The Veteran underwent VA examination in March 2004, and the 
physician noted the history of evaluation and treatment after 
a positive test result for hepatitis C. There were no 
symptoms suggesting chronic hepatitis C, including any 
chronic fatigue or jaundice. The Veteran stated his belief 
that he contracted hepatitis C due to his occupational duties 
as an infantry field medic, and also described various 
incidents in which he treated wounded individuals in which 
the transmission of hepatitis C could have occurred. He also 
described a drug use history of marijuana, and intranasal 
cocaine 12 times, but no intravenous drugs of any type. He 
indicated frequent use of alcohol, and denied several other 
risk factors. The impression was hepatitis C antibody 
positive, genotype 1, with evidence of mild liver disease and 
intact hepatic function. 

The VA examiner stated the opinion that it appeared more 
likely than not that the Veteran was correct that his 
exposure to hepatitis C occurred with his Army medic 
experiences. The examiner considered it to be very doubtful 
that the Veteran took intravenous drugs and there appeared to 
be no other valid risk factors. Significantly, beyond its 
historical mention, the March 2004 VA examiner did not 
address the Veteran's admitted history of intranasal cocaine 
experience. The Board finds the absence of this mention to 
severely limit the probative value of the opinion, as it 
appears that the examiner did not perform an adequate 
analysis of relevant data from the claims folder. Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); Mariano v. Principi, 
17 Vet. App. 305 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Swan v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  

In his August 2004 correspondence, the Veteran indicated that 
he had previously used intranasal cocaine a few times while 
in a relationship with a woman who did not have hepatitis C. 
The December 2004 statement of V.E. provides that she and the 
Veteran had used intranasal cocaine in 2000 on twelve 
occasions, and that the Veteran had since stopped using the 
drug. She stated that on a November 2003 test she was 
negative for hepatitis C. 

During the January 2006 Travel Board hearing the Veteran 
alleged he was never required nor trained how to wear gloves 
while trying to administer an IV. He stated there was no 
protocol or standard as to disposal of contaminated syringes 
or needles, or for documenting any type of needle stick or 
contamination with foreign bloodborne pathogens. According to 
the Veteran, used needles were often discarded on the ground 
without proper disposal means. The Veteran described several 
specific instances where he had blood exposure while 
performing military duties.  

However, the Veteran testified in part that while on field 
training exercises during his tour of duty at Fort Bragg, 
North Carolina, he and fellow medics would throw discarded 
needles to the ground and "never really picked them up." He 
added that he was certain that remaining in the training 
areas to this day "there are quite a few hundreds of 
thousands of needles that are buried in North Carolina in the 
dirt." Transcript, page 4. Although he added that he and 
fellow medics were told to pick up needles as part of trash 
clean up, they also dug holes and buried the discarded 
needles on the training site. Id., page 8.

This aspect of the Veteran's account is patently incredible. 
The Veteran is asking the Board to believe that the United 
States Army would permit the continued accumulation or 
burying of discarded needles and other refuse (the Veteran 
alluded to the burying of used packages of "MREs" or 
"meals, ready to eat"), on active duty training sites where 
presumably hundreds of thousands of soldiers have trained and 
continued to train to the present day. Apparently in an 
misguided effort to set a scene of unbridled contamination, 
the Veteran has thus severely diminished his credibility. 

There is on file a March 2006 statement provided from an 
individual who served along with the Veteran as an infantry 
line medic for the 82nd Airborne Division between January 
1987 and February 1988. The author of the statement explained 
that during this time it was not routine to wear gloves when 
starting IVs or treating skin and soft tissue wounds in the 
field. While this individual reported that when in the field 
he did not recall having a container available for discarded 
IV needles, the statement is only accorded credibility for 
the four corners of its report. 

In any event, in an effort to substantiate the Veteran's 
account of possibly having been exposed to needle incidents, 
apart from his incredible assertion as described above, the 
Board remanded this case in February 2007 for purpose of 
clarifying whether the averred in-service risk factor existed 
as described, and requested obtaining the Veteran's personnel 
records, a full description of his occupational designation, 
and confirmation from the U.S. Army and Joint Services 
Records Research Center (JSRRC) of any incidents of blood 
exposure based on additional corroborating details the 
Veteran could provide.

That month the RO/AMC formulated an inquiry to the National 
Personnel Records Center as to the general duties of an 
individual with the Veteran's occupational designation, as 
well as the likelihood that a member of the service with the 
Army Expert Field Medical Badge would have engaged in direct 
patient care that involved contact with blood or other bodily 
fluids between February 1985 and February 1988. In response, 
the NPRC provided the Veteran's personnel file, and the 
information set forth therein is indicated above. 

An April 2007 development letter from the RO/AMC to the 
Veteran observed that during the January 2006 hearing he had 
described several incidents of blood exposure, and requested 
that he identify the unit to which he belonged and 
approximate dates for each incident of exposure, along with 
names of training missions or exercises, stating that such 
information was important so that the RO could request his 
unit records for that time period. The Veteran's response 
dated May 2007 again recounted the fact that he had 
accidental needle sticks and several instances of blood 
exposure during service. He stated he recalled one specific 
time he stuck his hand while in Panama, also a time period 
when he administered IV fluids to several individuals who 
developed heat exhaustion.

The RO/AMC has obtained articles from a U.S. Army computer 
database describing the position requirements for receipt of 
the Expert Field Medical Badge, and for the occupational 
designation of MOS 91A. 

A VA medical opinion was obtained in September 2008 from a 
physician with expertise in the area of infectious diseases, 
also consistent with the Board's prior remand directives. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The evaluating VA physician indicated in some detail the 
relevant medical history and alleged basis of in-service 
pathogenic exposure, as provided in the claims file. The 
physician noted as to recent history it appeared that 
hepatitis C had been asymptomatic. The Veteran's liver 
function tests had significantly improved and this was 
considered to be due to undergoing treatment for alcohol 
dependence. The examiner's diagnosis was chronic hepatitis C, 
and she opined that this disorder was less likely as not 
caused by or a result of activities performed as part of the 
Veteran's duties in service from February 1985 to February 
1988. 

The examiner's opinion is consistent with other factual 
evidence of record, and is  comprehensive as to the critical 
inquiry in this matter. The examiner indicated that chronic 
hepatitis C was a disease that continued to show such 
variability in progression; that it was often asymptomatic 
and had a variable course. It was possible for hepatitis C to 
remain undiscovered and asymptomatic for at least 20-30 
years, and there was no clear data as to related viral load 
to the time of infection. 

Firstly, to apply these factors in attempting to pinpoint the 
course of the Veteran's disorder from a factual view would 
result in a speculative exercise. The law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Further, the physician summarized that there was not yet a 
scientifically reliable method to predict specific outcomes 
from hepatitis C infection, including using evidence of 
current disease to determine time or mode of infection. The 
examiner indicated that since medical disease literature was 
not much assistance in that situation, her opinion was based 
on the known epidemiology of hepatitis C infection and 
knowledge of the medical training and practices in place in 
the 1980s. 

The examiner recounted that during her own medical training 
in 1983, although at a VA facility and not a Department of 
Defense (DOD) facility, she recalled having been clearly 
taught proper disposal and handling of needles and other 
contaminated items. According to the examiner, HIV had been 
newly discovered as a bloodborne infection at that time and 
precautions were mandatory, and it was difficult to believe 
that the facility where the Veteran was stationed did not use 
these practices.

Indeed, the Board notes that the Veteran was trained as a 
medical in early 1985 - thus after the time period the 
examining physician noted the recognition in the medical 
community of the importance of proper disposal of needles. 

The basis for the above opinion indicated further that 
epidemiological studies were the best reference in this type 
of case, and there were no studies referable to the specific 
mode of repetitive needle stick transmission. However, 
critical to this analysis, what the Veteran claimed happened 
to him (i.e., repeated exposures to needles that were laying 
around for indeterminate amounts of time), was unheard of in 
the medical literature. According to the examiner, based upon 
her review of the record up to that point, there was nothing 
in the claims file as to a corroborating statement from an 
individual who knew about at least one needle stick incident 
from service. 

The examiner further observed that there were statistics 
indicating that worldwide 50 to 95 percent of persons 
acknowledging drug use had HCV infection, and that at least 
two thirds of new HCV infections in the U.S. had been 
associated with illicit drug use. Transmission of HCV to 
health care workers occurred after 2 to 8 percent of 
accidental needle stick exposures from HCV infected patients. 
The VA examiner noted as to other potential risk factors that 
the Veteran denied a blood transfusion prior to 1989. He 
claimed no knowledge of his birth mother, so the other 
possibly high risk factor could not be verified or denied 
(i.e., being born to a mother infected with hepatitis C). 
Other, less likely, risk factors of sexual contact, tattoos, 
piercings, sharing razors or other mucous membrane exposure 
(other than cocaine use) were all denied by the Veteran. He 
did admit to a history of alcohol, marijuana, and inhaled 
cocaine abuse, but emphasized he never used IV drugs and only 
shared cocaine with an individual he stated did not have 
hepatitis C. Another possible, but unlikely risk, was an 
outpatient sigmoidoscopy procedure that was performed in 
1989.

The VA examiner concluded that based on the above data, it 
was less likely as not the Veteran was infected with 
hepatitis C from the type of duty related exposure he claimed 
he had in the service. The physician stated that she did not 
propose to speculate how else the Veteran may have been 
infected. 

The only other risk factor he admitted was to intranasal 
cocaine, and that would be first on the list, but also with 
the amount of alcohol abuse he admitted to there might be 
some things he did not remember. Other remote possibilities 
were a contaminated sigmoidoscope in 1989, and being born to 
a mother infected with hepatitis C. The physician stated she 
would not able to confirm any of these possibilities. In some 
studies 40 percent of the time the cause of infection with 
hepatitis C remained undetermined, and the risk factor was 
never identified in 25 percent of cases. The examiner 
indicated that since the Veteran denied all risk factors 
other than those specifically listed, she could not speculate 
as to other activities that would have put the Veteran at 
risk of contracting hepatitis C.
The Board's review of the competent and probative findings in 
this case that address the etiology of hepatitis C, 
consistent with both risk factors related to service and 
other nonservice-related factors for incurrence of this 
claimed disorder, 
thus indicates that the preponderance of the probative 
evidence (i.e., both competent and factually informed) is 
against the claim. 

The Board has considered the medical opinion evidence on file 
with these points in mind, and concludes that the statement 
of the September 2008 VA evaluating physician is most 
probative. The opinion's underlying rationale is premised 
upon both specific circumstances from the Veteran's history, 
and general medical data on what represents the most common 
and factually plausible reason for having developed hepatitis 
C given the present situation. 

The Board has evaluated the Veteran's own lay statements in 
this case on whether the disorder claimed is due to service; 
however, as apart from his previous occupational duties in 
the field of providing medical care during service, he does 
not further possess the professional background and training 
as to render his own statement on the issue of causation 
dispositive absent supporting competent evidence. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Moreover, as is 
detailed at length above, the Board finds that the Veteran is 
incredible in several aspects of his factual account, which 
clearly impairs the overall probative value of his written 
statements and testimony.

For these reasons, the Board is denying the claim on appeal 
for service connection for hepatitis C. The preponderance of 
the evidence is unfavorable on this claim, and under these 
circumstances the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Service connection for hepatitis C is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


